department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr u i l xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx legend taxpayer a ira x iray iraz bank b banke bank f bankg amount l amount m amount n date xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx dear xxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover of amounts l m and n within the 60-day period prescribed by sec_408 of the code was due to his diminishing mental capacity which affected his ability to understand and handle his financial transactions taxpayer a had three ira accounts with bank b ira x ira y and ira z on date taxpayer a closed all three ira accounts and received three checks amount l was distributed from ira x amount m was distributed from ira y amount n was distributed from ira z also on date taxpayer a deposited amount l into his checking account at bank g amount m was deposited into his savings account at bank e amount n was deposited into his checking account at bank f taxpayer a wanted to move the funds in his ira accounts to banks that were closer to his home taxpayer a did not understand that the distribution checks needed to be rolled over into another ira account but was only concerned about moving the funds to banks closer to his home amounts l m and n have not been used for any other purpose and remain in taxpayer a's checking and savings accounts at banks e f and g it was not discovered until when taxpayer a was having his federal tax_return prepared that taxpayer a received distributions from iras x y and z medical documentation submitted shows that taxpayer a has limited memory retention and diagnosed dementia which causes problems with his judgment his physician noted that taxpayer a is not competent to make financial decisions on his own based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amounts l m and n 21ll628024 sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira roll overs sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer a is consistent with the assertion that his failure to accomplish a timely rollover during the 60-day period was due to his medical_condition and mental capacity which affected his ability to understand and handle his financial transactions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts l m and n from ira x ira y and ira z respectively taxpayer a is granted a period of days from the issuance of this letter to contribute amounts up to but not exceeding amounts l m and n into rollover iras provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contributions the contributions of amounts l m and n will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions concerning this ruling please contact xxxxxxxxxxxxxx xxxxxxxxxxxxxx at xxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours at a-rp edward r baier manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxx
